Citation Nr: 0929709	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-15 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1947 to July 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision by the Montgomery, 
Alabama Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a low back disability.

In April 2009, the Board granted the Veteran's claim for 
service connection for right ear hearing loss, and remanded 
the claim for service connection for a low back disability 
for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board again REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran contends that he has chronic low back pain that 
is related to events during service.  He asserts that he 
developed low back pain on several occasions during service.  
He states that he first experienced back pain when hospital 
and surgical treatment for a knee injury included a spinal 
injection.  He reports that after the spinal injection he 
developed tingling pain in his back.  He relates that the 
second and third incidents that affected his back were both 
falls that occurred while he was working on aircraft engines.  
He reports having sustained a fourth back injury in a motor 
vehicle accident in Alabama, during the months preceding his 
separation from service.  He relates having intermittent back 
pain during and since service, through the present.

The Veteran's service treatment records show that he received 
treatment in November 1949 for internal derangement of the 
right knee.  He underwent surgery on the knee.  The treatment 
records do not indicate whether he received a spinal 
injection at that time, nor whether he reported any low back 
symptoms at that time.  The service treatment records do not 
show any report of back pain following falls.  In January 
1967, the Veteran sought outpatient treatment for low back 
pain, with radiation of pain into the left leg.  He stated 
that he had experienced those symptoms for years.  Lumbar 
spine x-rays did not show any evidence of traumatic, 
arthritic, or congenital abnormality.  He reported persistent 
symptoms in April and May 1967, and also reported neck pain.  
In May 1967, he was admitted for evaluation of intermittent 
back pain with a history of about three years.  Cervical 
spine x-rays showed a calcification at the C4 and C5 
vertebrae.  A treating practitioner indicated that the 
cervical calcification was of unclear etiology, possibly due 
to ligament calcification or possibly due to old trauma.  No 
spine disorder was noted on the report of the Veteran's July 
1967 service separation examination.

In the April 2009 remand, the Board instructed that the 
Veteran receive a VA medical examination, with the examiner 
to review the claims file and provide an opinion as to 
whether it is at least as likely as not that current low back 
disability is causally related to events during the Veteran's 
service.

The Veteran had a VA spine examination in June 2009.  The 
examining physician reported having reviewed the Veteran's 
claims file.  The examiner observed the Veteran's gait, 
measured the ranges of motion of the Veteran's lumbosacral 
spine, and checked for manifestations of low back disability.  
Lumbar spine x-rays showed arthritic changes.  The examiner's 
diagnosis was chronic low back pain, described as producing 
mild to moderate disability.  The examiner noted the 
Veteran's reports of back injuries on four occasions during 
service.  The examiner reported being unable to find any 
documentation in the claims file that supported the Veteran's 
account of those injuries.  The examiner expressed the 
opinion that "it is less likely than not that the patient's 
present low back condition is related to or caused by his 
military service."

The examiner appears to have based his opinion on the absence 
of service treatment records showing the injuries that the 
Veteran has reported.  The service treatment records do show, 
however, reports of back pain during service.  In addition, 
the Veteran is competent to report his experience of symptoms 
of back pain during service and since service.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has indicated that the Board may not rely on a 
medical opinion in which it is determined that a veteran's 
lay statements lack credibility solely because it is not 
corroborated by contemporaneous medical records.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be 
adequate, a medical opinion must be based upon an accurate 
factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  This includes considering a veteran's lay assertions 
of symptomatology that he is competent to observe, unless the 
Board has explicitly found that the assertions are not 
credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The 
Board will remand this case again for a new medical opinion, 
based on the premise that the Veteran is competent to observe 
his symptoms of pain during and since service.

The Veteran's claims file should be provided to the examiner 
who examined the Veteran in June 2009.  The examiner should 
be asked to provide an opinion as an addendum to the June 
2009 examination report, with the new opinion to consider 
that evidence that the Veteran is competent to provide.  The 
Veteran's representative has expressed concern that the 
examination report does not state the credentials of the 
examiner.  The addendum should include information as to the 
credentials of the examiner.  If the physician who examined 
the Veteran in June 2009 is not available, the Veteran should 
be scheduled for a new VA medical examination, with the 
examiner to review the claims file and provide an opinion 
about the likely etiology of current low back disability.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the Veteran's claims file to 
the VA examiner who examined the Veteran 
in June 2009.  Ask the examiner to provide 
a new opinion as an addendum to the June 
2009 examination report.  In the addendum, 
include information as to the credentials 
of the examiner.  In the new opinion, the 
examiner should address the Veteran's 
statements regarding back injury and back 
symptoms in service, and back symptoms 
after service, noting that the Veteran is 
competent to report symptoms that he 
experienced.  In that light, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
Veteran's current low back disability was 
caused by events in service, or began 
during service and continued after 
service.

2.  If the VA examiner who examined the 
Veteran in June 2009 is not available, 
schedule the Veteran for a VA medical 
examination to address the likely etiology 
of current low back disability.  The 
examiner must be provided with the 
Veteran's claims file for review.  In the 
examination report, include information as 
to the credentials of the examiner.  After 
examining the Veteran and reviewing the 
claims file, the examiner should express 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that current low back 
disability is causally related to service.  
The opinion should address the symptoms 
that the Veteran reported during service.

3.  After completion of the above, review 
the expanded record and determine if the 
Veteran's claim can be granted.  If the 
claim remains denied, issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



